MEMORANDUM **
Mariam Avetisyan, a native and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision, adopting and affirming an Immigration Judge’s (“IJ”) order denying her application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence and will uphold the IJ’s and BIA’s decisions unless the evidence compels a contrary conclusion. See Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003). We deny the petition.
Substantial evidence supports the denial of asylum based on an adverse credibility determination because the IJ relied on inconsistencies between Avetisyan’s testimony and declaration that go to the heart of the asylum claim, including her conflicting testimony regarding a document she submitted in support of her claim and her inconsistent testimony regarding the tenets of her faith. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
Because Avetisyan did not establish that she was eligible for asylum, it follows that she did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Avetisyan’s claim under the CAT is based on the same testimony that the IJ and BIA found not credible, and she points to no other evidence that she could claim the IJ and BIA should have considered in making the CAT determination, her CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.